DETAILED ACTION
Claims 1-17 are currently pending. Claims 1-17 are maintained in rejection despite Applicant’s amendments/arguments filed 10/25/2021. A response to Applicant’s arguments can be found at the end of this Office Action. This Office Action is final.

Claim Objections
Claim 1 is objected to because of the following informalities:  
In claim 1, line 5, the roman numerals skip from “(ii)” to “(iv)”. The Examiner suggests renumbering to include the Roman numeral “(iii)”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 13-15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 2014215658 A1 (“Weber-Loschnig”).
Referring to Claim 1: Weber-Loschnig discloses a cladding arrangement comprising: 
at least one first cladding part (2) for a vehicle, said at least one cladding part having a longest extent oriented along a direction of travel (Fig. 1) and being connectable via at least one connecting device to one of (i) a running gear of the vehicle, (ii) a running gear component, (iv) a car body (1) of the vehicle and (v) a car body component (underbody) (see attached English machine translation, page 4, sixth full paragraph); and 


Referring to Claim 2: Weber-Loschnig discloses a cladding arrangement, wherein the at least first heating device (2) is formed as a film heater (Fig. 1) (page 4, eighth full paragraph).

Referring to Claim 8: Weber-Loschnig discloses a cladding arrangement, wherein the at least first heating device (3) is conformed to a geometric shape of the at least first cladding part (2) (Fig. 1) (page 4, eighth full paragraph).

Referring to Claim 13: Weber-Loschnig discloses a cladding arrangement, wherein the at least first heating device (3) is arranged in alignment with a vehicle component (gap formed by cladding 2) to be heated (Fig. 1).

Referring to Claim 14: Weber-Loschnig discloses a cladding arrangement, wherein the at least first heating device (3) is integrated into the at least first cladding part (2) (Fig. 1) (page 4, eighth full paragraph).

Referring to Claim 15: Weber-Loschnig discloses a cladding arrangement, wherein the vehicle is a rail vehicle (Fig. 1).

Referring to Claim 17: Weber-Loschnig discloses a car body (1) having the cladding arrangement as claimed in claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 7, and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2018-58434 (“Yasutaka”) in view of WO 2014/206643 (“Kreuzweger”).
Referring to Claim 1: Yasutaka teaches a cladding arrangement comprising: 
at least one first cladding part (160) for a vehicle, which is connectable via at least one connecting device to one of (i) a running gear (100) of the vehicle, (ii) a running gear component (140), (iv) a car body of the vehicle and (v) a car body component; and 
at least one first heating device (160), which is directed into a hollow formed by at least the first cladding part, connected to the at least first cladding part (Fig. 1A) (see attached English machine translation, page 5, second full paragraph).
	Yasutaka does not teach that the first cladding part has a longest extent oriented along a direction of travel. However, Kreuzweger teaches a cladding arrangement comprising at least one first cladding part (1) for a vehicle, said at least one cladding part having a longest extent oriented along a direction of travel (Fig. 1). It would have 

Referring to Claim 3: Yasutaka further teaches a cladding arrangement, wherein the at least first heating device (160) is connectable to a power supply facility (wiring) of the vehicle (Page 5, second full paragraph).

Referring to Claims 5 and 7: Yasutaka further teaches a cladding arrangement, wherein the at least first heating device (160) is connectable to a power distribution facility (wiring) of the running gear (Page 5, second full paragraph).

Referring to Claim 13: Yasutaka further teaches a cladding arrangement, wherein the at least first heating device (160) is arranged in alignment with a vehicle component (140) to be heated (Fig. 1) (Page 5, second full paragraph).

Referring to Claim 14: Yasutaka further teaches a cladding arrangement, wherein the at least first heating device (160) is integrated into the at least first cladding part (Fig. 1) (Page 5, fourth full paragraph recites “the heating device 160 is disposed in the lower portion of the rail brake 140”).

Referring to Claim 15: Yasutaka further teaches a cladding arrangement, wherein the vehicle is a rail vehicle.

Referring to Claim 16: Yasutaka further teaches a running gear having the cladding arrangement as claimed in claim 1.

Claims 2, 4, 6, 8, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutaka in view of Kreuzweger and Weber-Loschnig.
Referring to Claim 2: Yasutaka fails to teach that the at least first heating device is formed as a film heater. However, Weber-Loschnig teaches a heated cladding arrangement for a railcar, wherein the at least first heating device (2) is formed as a film heater (Fig. 1) (page 4, eighth full paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yasutaka to use a film heater, as taught by Weber-Loschnig, in order to layer the heating element directly on the desired component to be heated and form the heating layer to the shape of that component.

Referring to Claim 4: Yasutaka further teaches a cladding arrangement, wherein the at least first heating device (160) is connectable to a power supply facility (150) of the vehicle (Page 5, second full paragraph).

Referring to Claim 6: Yasutaka further teaches a cladding arrangement, wherein the at least first heating device (160) is connectable to a power distribution facility (wiring) of the running gear (Page 5, second full paragraph).

Referring to Claim 8: Yasutaka fails to teach that the at least first heating device is conformed to a geometric shape of the at least first cladding part. However, Weber-Loschnig teaches a heated cladding arrangement for a railcar, wherein the at least first heating device (3) is conformed to a geometric shape of the at least first cladding part (2) (Fig. 1) (page 4, eighth full paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yasutaka to use a film heater conformed to the geometric shape of the cladding, as taught by Weber-Loschnig, in order to layer the heating element directly on the desired component to be heated and efficiently heat the desired shaped area.

Referring to Claim 17: Yasutaka fails to teach car body having the cladding arrangement as claimed in claim 1. However, Weber-Loschnig teaches a car body (1) having the cladding arrangement as claimed in claim 1. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yasutaka to additionally heat the car body, as taught by Weber-Loschnig, in order to prevent heavy ice from forming on the vehicle body.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Yasutaka in view of Kreuzweger and DE 202012101314 U1 (“Gottfried”).
Referring to Claim 9: Yasutaka fails to teach that the at least first heating device includes a temperature sensor. However, Gottfried teaches a heating device for an outer lining of a vehicle, wherein heating device includes a control device and temperature sensors (see attached English machine translation, page 3, fifth paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yasutaka to use a control device and temperature sensors, as taught by Gottfried, in order to keep the heating device at the desired temperature.

Referring to Claim 10: Yasutaka fails to teach that the at least first heating device is connectable to a control unit of the vehicle. However, Gottfried teaches a heating device for an outer lining of a vehicle, wherein heating device includes a control device and temperature sensors (see attached English machine translation, page 3, fifth paragraph). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yasutaka to use a vehicle control device and temperature sensors, as taught by Gottfried, in order to keep the heating device at the desired temperature.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Yasutaka in view of Kreuzweger and Iwasa (US 4,967,056).
Referring to Claim 11: Yasutaka fails to specifically teach that the at least first heating device is connectable to a data bus of the vehicle. However, Iwasa teaches a vehicle window heating apparatus, wherein the control unit (60) of the at least first heating .

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Yasutaka in view of Kreuzweger and Petrelli (US 5,285,047)
Referring to Claim 12: Yasutaka fails to specifically teach that the at least first heating device is connectable to a radio device. However, Petrelli teaches a railcar heating device, wherein the heating device may turned on and off by a radio controlled servo solenoid switch (Col. 5, lines 1-5). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, for Yasutaka to connect the heating device to a radio device, such as the radio device taught by Petrelli, in order to control the heating device remotely from a location other than the railcar, e.g., the locomotive.

Response to Arguments
Applicant argues that Yasukata fails to teach cladding having a longest extent oriented along a direction of travel, as recited in amended claim 1, because Yasukata’s cladding 160 is arranged transversely to the direction of travel. The Examiner agrees. However, the Examiner finds that it would be obvious to modify Yasutaka in view of Kreuzweger, as outlined in the rejection above.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY L KUHFUSS whose telephone number is (571)270-7858.  The examiner can normally be reached on Monday - Friday 10:00am to 6:00 pm CDT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s 7supervisor, Samuel (Joe) Morano can be reached on (571)272-6682.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZACHARY L KUHFUSS/Primary Examiner, Art Unit 3617